                                                                                 USDC SDNY
                                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                    DOC #:
--------------------------------------------------------------X                  DATE FILED: November 18, 2019
 KAREEM NISBETT                                               :
                                                              :
                                                              :
                                             Plaintiff(s), :      19 Civ. 9529     (LGS)
                                                              :
                           -against-                          :         ORDER
                                                              :
 CLUB QUARTERS MANAGEMENT                                     :
 COMPANY, LLC.                                                :
                                                              :
                                             Defendant(s), :
------------------------------------------------------------- X

LORNA G. SCHOFIELD, United States District Judge:

        The Court has been informed that the Parties have reached a settlement in principle in

this case. Accordingly, it is hereby ORDERED that this action is dismissed without costs and

without prejudice to restoring the action to the Court’s calendar, provided the application to
                                  forty-five (45)
restore the action is made within xxxxxxxx
                                   thirty (30) days of this Order. Any application to reopen filed
      forty-five (45)
       xxxxxxx
after thirty (30) days from the date of this Order may be denied solely on that basis. Any

pending motions are DISMISSED as moot, and all conferences are CANCELED.


Dated: November 18, 2019
       New York, New York
